DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAVID A. BOWIE,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2489

                          [February 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Ashley Zuckerman,
Judge; L.T. Case No. 50-2003-CF-004663-AXXX-MB.

   David M. Robbins of Epstein & Robbins, Jacksonville, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.